Citation Nr: 0012852	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  94-23 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for muscle spasm.

2.  Entitlement to service connection for generalized 
arthritis.

3.  Entitlement to service connection for a right hand and 
right middle finger disorder.

4.  Entitlement to an initial compensable evaluation for 
costochondritis/chest pain.

5.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the left ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from October 1984 to May 1992.

The matters on appeal come before the Board of Veterans' 
Appeals (Board) from a March 1993 rating action, which, inter 
alia, denied entitlement to service connection for muscle 
spasm, generalized arthritis, and a right hand and right 
middle finger disorder.  

The 1993 rating action also granted entitlement to service 
connection for a left ankle disability and chest pain, each 
separately rated as noncompensably disabling.  In September 
1993, the RO received notice of disagreement with the 
assigned evaluations, and, as noted by the RO in the June 
1999 supplemental statement of the case, the September 1993 
hearing testimony was accepted in lieu of a substantive 
appeal.  Thus, the foregoing issues have also been properly 
developed for appellate review.

In 1993 the RO also denied service connection for a bilateral 
knee disorder and psychosomatic disorder.  By rating actions 
dated in January 1994 and September 1996, service connection 
was granted.  As such, the issues in controversy associated 
with those claims have been resolved.  Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997), Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); 38 U.S.C.A. § 7105(d)(5) (West 1991).


FINDINGS OF FACT

1.  The medical evidence does not establish that the veteran 
currently has muscle spasms of the back, generalized 
arthritis, and a disorder of the right hand and right middle 
finger.

2.  For the increased rating claims, all evidence necessary 
for an equitable disposition of the matters has been 
obtained; the duty to assist has been fulfilled.

3.  The veteran's costochondritis/chest pain is not 
productive of muscle spasm, limitation of motion, or painful 
motion, and x-ray findings are negative.  

4.  The veteran's left ankle disability is manifested by 
slight limitation of motion with tenderness and evidence of 
additional functional impairment due to pain, incoordination, 
weakness, and fatigability is not present.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for muscle 
spasm of the back is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
generalized arthritis is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The claim of entitlement to service connection for a 
right hand and right middle finger disorder is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The criteria for entitlement to an initial compensable 
evaluation for costochondritis/chest pain are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.20, 4.31, Part 4, Diagnostic Codes 5003-5024, 5321 (1999).

5.  The criteria for entitlement to an initial compensable 
evaluation for residuals of a fracture of the left ankle are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.31, Part 4, Diagnostic Code 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Law and Regulation 

The veteran seeks service connection for several disorders.  
As in any claim for service connection, the veteran has the 
initial burden of showing that a claim is well grounded under 
38 U.S.C.A. § 5107(a).  Grottveit v. Brown, 5 Vet. App. 91, 
92 (1993).  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of current disability; (2) lay, in some 
circumstances, or medical evidence of in service incurrence 
or aggravation of a disease or injury in service; and (3) 
medical evidence of a nexus between the in-service injury or 
disease and the current disability.  38 U.S.C.A. § 1110 (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Epps v. Brown, 
9 Vet. App. 341 (1996), aff'd, 126 F.3d. 1464 (Fed. Cir. 
1997); 38 C.F.R. § 3.303(b) (1999).  The second and third 
elements necessary to establish a service connection claim 
can be satisfied by (a) evidence that a condition was noted 
during service or during an applicable presumption period; 
(b) evidence of post-service continuity of symptomatology; 
and (c) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

To be considered well grounded, a claim must be more than an 
allegation; there must be some supporting evidence.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  Where the 
determinative issue involves medical causation or medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Grottveit, 5 
Vet. App. at 93; Heuer v. Brown, 7 Vet. App. 379 (1995).  
While a lay person is competent to offer evidence which 
requires medical knowledge, such as a diagnosis or a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  For the purpose of determining whether a 
claim is well grounded, the credibility of the evidence in 
support of the claim is presumed.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).

As discussed below, the Board finds that the issues of 
entitlement to service connection for muscle spasm of the 
back, generalized arthritis, and a disorder of the right hand 
and right middle finger are not well grounded.  Therefore, 
the VA does not have a duty to assist in any further 
development of these claims.  38 U.S.C.A. § 5107(a); Morton 
v. West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d. 
1464; Grottveit, supra; 38 C.F.R. § 3.159(a).  VA also has 
fulfilled its duty to inform the veteran of evidence needed 
to substantiate his claim.  See Brewer v. West, 11 Vet. App. 
228 (1998) (Even if the claimant has not submitted a well-
grounded claim, VA is obliged to advise the claimant to 
attempt to obtain medical evidence that may complete an 
application for benefits.); Robinette v. Brown, 8 Vet. 
App. 69.

Factual Discussion and Analysis

Muscle spasm and Generalized arthritis

The veteran asserts that he has muscle spasm of the back and 
generalized arthritis.  He relates his muscle spasms to 
service and his service-connected costochondritis disability.  
Regarding the generalized arthritis claim, the Board notes 
that service connection is already in effect for arthritis of 
the dorsal/thoracic spine, right shoulder and knees.  See 
February 1998 VA Rating Action.  As such, findings associated 
those joints are not addressed below.

After reviewing the medical evidence of record, the Board 
finds that the veteran's claims are not well grounded.  The 
medical evidence does not show that the veteran currently had 
muscle spasms of the back or generalized arthritis.

Although service medical records document complaints of joint 
pain in July and September 1987 and assessments of chronic 
joint pain-lateral epicondylitis, mechanical low back pain, 
the reports show on rheumatology consultation in September 
1987, findings were normal.  At that time, the impression was 
no clinical evidence of a rheumatic disorder and migratory 
polyarthralgia predominantly affecting elbows, wrists, and 
right lower back-etiology probably secondary to overuse, 
tendonitis, mechanical and retropatella pain syndrome.  
Service medical records also note complaints of joint pain in 
February 1988, the impression however was chronic 
polyarthralgia, questionable etiology.  On examination in 
April 1990 clinical evaluation was normal and x-ray studies 
conducted in December 1991 were negative.  Complaints of 
lower back pain were noted in 1992, but x-ray studies 
conducted in January 1992 were normal.  On discharge 
examination in March 1992, clinical evaluation was normal, 
although on the Report of Medical History the veteran checked 
that he had swollen or painful joints, arthritis, rheumatism, 
or bursitis, and recurrent back pain.

The post-service evidence shows in July 1992, even though the 
veteran noted recurrent episodes of muscle spasms, 
examination was negative.  Further, although VA outpatient 
treatment reports dated from 1992 to 1993 show that the 
veteran complained of muscle spasms of the back in October 
1992 and document a diagnostic impression of back spasms and 
on VA examination in May 1993, the veteran stated that he had 
costochondritis with intermitted chest pain, which was 
usually associated with back spasms, clinical findings in 
1993 were negative.  The examination reports shows that 
findings for diffuse joint pain was unremarkable; serological 
test for common rheumatologic syndromes were negative; and 
there was no evidence of any muscle spasm or traumatic 
arthritis, other than the fact that the veteran had some 
limitations in motion.  The examiner concluded that there was 
no clinical evidence to support the veteran's assertions.  
Additionally, in June 1994 the examiner found no evidence of 
the veteran's complaints and indicated that he had a 
functional overlay.  Persian Gulf Registry examination in May 
1995 also failed to reveal any pertinent adverse findings. 

VA examination in March 1998 failed to reveal muscle spasm of 
the spine or generalized arthritis too.  The examiner opined 
while spasms of the thoracic spine can certainly occur, it 
would be difficult to equate them to the mild degree of 
degenerative changes seen on x-rays.  Thus, while possible, 
assuming the veteran actually had them, because it was not 
objectively determined that he does, it is possible that it 
could be related to soft tissue or degenerative joint disease 
of the thoracic spine.  Again, a medical observer has never 
observed the spasms to his knowledge.  The March 1999 VA 
examination report is also silent with regard to evidence of 
muscle spasm and generalized arthritis.

In light of the aforementioned medical evidence, the Board 
finds that the veteran's claims are not well grounded.  There 
is no medical evidence of record demonstrating that the 
veteran currently has muscle spasm of the back or generalized 
arthritis.  Recent findings pertaining to those areas are 
normal.  Where there is no evidence of current disability 
associated with events in service, the claim is not well 
grounded.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  Additionally, even though the 
veteran has presented testimony relating his muscle spasm and 
generalized arthritis to service, as a lay person, he is not 
competent to render such diagnoses and etiologically relate 
his symptoms to service.  Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, his claims are denied.  

Right hand and right middle finger disorder

The veteran asserts that service connection for disorders of 
the right hand and right middle finger is warranted.  He 
argues that his disorders were incurred in service as a 
result of an eel bite.  Service medical records show in March 
1985 the veteran was bitten by a fish, after putting his hand 
under a rock at a beach, and at that time, objective findings 
revealed a laceration at the distal end of 3rd digit of the 
right hand.  The assessments were laceration of the 3rd digit 
and eel bite.  Nevertheless, in spite of the events of 
service, the medical evidence fails to show that the veteran 
currently has a disability of the right hand and right middle 
finger.  

On VA examination in July 1992 the veteran noted one episode 
of numbness involving the right third and fourth fingers, 
lasting four days, approximately three days before, but 
denied any recurrences.  VA outpatient treatment reports 
dated from 1992 to 1993 do not reference disorders of the 
hand and middle finger, and VA examination in October 1993 
reflects normal findings of the right hand and middle finger.  
Additionally, medical reports dated from 1994 to 1998 show no 
diagnoses for disorders of the veteran's right hand and 
middle finger.  Where there is no competent evidence of 
current disability to support the veteran's assertions, the 
claim is not well grounded.  Degmetich, Chelte, Brammer, 
Rabideau, all supra.  Also, in spite of the veteran's 
September 1993 testimony regarding complaints of stiffness of 
the hands, because he is not competent to render a diagnosis 
and etiologically relate it to service, the claim must be 
denied.  Espiritu, supra. 

Increased Evaluation

The veteran also seeks entitlement to initial compensable 
evaluations for this costochondritis/chest pain and left 
ankle disabilities.  The claims are well-grounded.  Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995); see also AB v. Brown, 
6 Vet. App. 35 (1993); Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The VA, therefore, has a duty to assist.  
38 U.S.C.A. § 5107(a).  Upon review of the evidence, the 
Board is satisfied that evidence deemed necessary for an 
equitable disposition of the veteran's claims has been 
received.  The duty to assist has been fulfilled.  Id.

Disability ratings are to be based, as far as practicable, 
upon the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent with the facts shown in every case.  When after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Costochondritis/chest pain

The veteran contends that because of chest pain, restricted 
movement, and tenderness, entitlement to a compensable 
evaluation is warranted.  

The VA rating schedule does not provide a specific code for 
costochondritis.  Thus, the disability must be rated under a 
closely related condition in which the functions affected, 
anatomical location and symptomatology are similar.  38 
C.F.R. § 4.20.  

The RO rated the veteran's costochondritis by analogy under 
Diagnostic Code 5024, for tenosynovitis, which in turn is 
rated under the criteria for degenerative arthritis.  
Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

While there is no diagnostic code for limitation of motion of 
the ribs, the veteran's costochondritis may also be rated 
under 38 C.F.R. Part 4, Diagnostic Code 5321 for impairment 
of respiration of thoracic Muscle Group XXI, since the 
anatomical location and symptomatology are closely analogous.  
That diagnostic code allows a noncompensable evaluation for 
slight impairment, 10 percent evaluation for moderate 
impairment, and a 20 percent evaluation for moderately severe 
or severe impairment.  38 C.F.R. Part 4, Diagnostic Code 
5321.

Review of the medical evidence in this matter fails to show 
that the requisite criteria for entitlement to an initial 
compensable rating have been met.  There is no objective 
evidence demonstrating that the veteran's disability is 
productive of moderate impairment or reflecting that he has 
arthritis.  The veteran's disability is productive of no more 
than slight impairment.  In July 1992, although positive 
findings of point tenderness over the second and third 
costochondral junctions were detected and the diagnosis was 
chest pain most likely secondary to costochondritis, clinical 
findings were otherwise normal.  Additionally, a January 1993 
report of a chest x-ray study shows normal findings, on VA 
examination in May 1993 the examiner stated that the 
disability was not a significant problem, and VA examination 
in October 1993 showed normal chest expansion.  Although 
examination of the chest in March 1999 the veteran complained 
of chest pain with tenderness of the lateral rib cage, 
bilaterally, no pain on lateral compression of the chest was 
demonstrated and chest x-rays were normal, as visualized ribs 
were essentially within normal limits.  The impression was 
subjective pain of the anterior chest plus thoracic spine, 
etiology not determined.  The examiner concluded it was 
uncertain whether the veteran had any functional impairment.  
In light of the foregoing, the Board finds even though 
positive findings of tenderness are present, the objective 
evidence does not support his assertions of increased 
functional impairment.  The veteran's disability is 
productive of no more than slight impairment, see 38 C.F.R. 
§ Part 4, Diagnostic Code 5321.  Accordingly, the evidence is 
against the claim of entitlement to an initial compensable 
rating and is not in equipoise.  38 C.F.R. §§ 4.7, 4.20, 
4.31, Part 4, Diagnostic Codes 5003, 5321. 

Residuals of a fracture of the left ankle

The veteran's service-connected left ankle disability is 
evaluated as noncompensably disabling.  Because the ankle 
hurts on a daily basis and is productive of popping and 
grinding, he asserts that a compensable rating is warranted.  

The Rating Schedule provides that moderate limitation of 
motion of the ankle warrants a 10 percent evaluation and 
marked limitation of motion of the ankle warrants a 
20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.

The medical evidence in this case establishes that the 
assigned noncompensable rating for the veteran's left ankle 
disability is appropriate.  In spite of the veteran's 
assertions presented on appeal, the medical evidence does not 
show that his disability is productive of moderate limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  VA 
examination in July 1992 revealed normal range of motion 
without tenderness.  The diagnosis was history of left ankle 
fracture with chronic aching discomfort.  Further although VA 
examination in October 1993 showed slight tenderness 
diffusely over the left ankle region, movements were only 
slightly restricted about 5 degrees less in various 
directions as compared to the right ankle.  Examination of 
the joints showed dorsiflexion to 20 degrees with plantar 
flexion to 40 degrees, and the examiner commented although 
the veteran claimed to have had a fracture, possibility of 
the cartilage, examination was fully normal and there were no 
clinical findings to support his assertions.  Persian Gulf 
Registry examination in May 1995 also indicated that 
examination was normal.  VA examination in March 1998 
revealed that dorsiflexion only lacked 5 degrees of neutral 
and plantar flexion ranged from 35-40 degrees, inversion and 
eversion were within normal limits and symmetric to the 
right.  Functional impairment was mild on an objective basis.  
Given the foregoing clinical findings, symptoms associated 
with the veteran's left ankle disability does not more nearly 
approximate the criteria required for a compensable 
evaluation.  The disability is productive of no more than 
slight limitation of motion.  38 C.F.R. §§ 4.7, 4.31, Part 4, 
Plate II, Diagnostic Code 5271.

At his personal hearing in September 1993, the veteran 
complained of restricted movement, instability, cracking, 
swelling and pain when climbing stairs and walking.  However, 
the medical evidence fails to confirm that his subjective 
symptoms are productive of increased functional impairment 
which interferes with his lifestyle and employment 
activities.  The veteran's assertions are not supported by 
adequate pathology, which is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1999).  On examination 
in July 1992 motor and sensory examinations were entirely 
normal and VA outpatient treatment reports dated from 1992 to 
1993 are silent with respect to a left ankle disability.  In 
October 1993 neurological examination showed no evidence of 
incoordination, deep tendon reflexes were normal, and no 
sensory or motor deficit were detected.  Objective evaluation 
also showed no signs of inflammation or effusion.  The ankle 
was stable with only mild crepitus, motor examination was 
normal, and there was no evidence of swelling, effusion, 
particular tenderness, instability or lateral ligamentous 
weakness.  Finally, on VA examination in March 1998, although 
when asked about weakness and fatigability, the veteran 
related it to pain, incoordination and an occasional limp, 
after examination, the examiner found no more than mild 
functional impairment on an objective basis.  Accordingly, 
the clinical findings do not show that the veteran's pain, 
tenderness, or claimed cracking and swelling are productive 
of increased functional impairment.  Entitlement to an 
increased evaluation in this respect is not warranted.  
DeLuca v. Brown, 8 Vet. App. 202; 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  

Entitlement to a compensable evaluation under the provisions 
of 5003 is not warranted either.  Reports of x-ray studies 
conducted from July 1992 to March 1998 are normal.  Thus, 
compensation in this respect is not warranted.  38 C.F.R. 
§ 5003.

For the above-stated reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to an initial compensable rating for a left 
ankle disability and is not in equipoise.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 4.3, 4.7, 
4.31, Part 4, Diagnostic Code 5271.  The claim is denied.

Additional Matters

As illustrated above, the medical evidence does not establish 
that entitlement to an initial compensable evaluation for the 
veteran's costochondritis/chest pain and left ankle 
disability at any time since service connection has been in 
effect is warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999) (Holding that at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found-a practice known as "staged" 
ratings.).  Thus, additional consideration in this regard is 
not warranted.

Additionally, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.  
38 C.F.R. § 3.321(b)(1) (1999).  The veteran has not 
presented any evidence demonstrating that either his 
costochondritis/chest pain or left ankle disability presents 
such an exceptional or unusual disability picture, with 
related factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards.  Thus, 
consideration in this regard is not warranted.  The claims 
are denied.


ORDER

Service connection for muscle spasm is denied.

Service connection for generalized arthritis is denied.

Service connection for a right hand and right middle finger 
disorder is denied.

Entitlement to an initial compensable evaluation for 
costochondritis/chest pain is denied.

Entitlement to an initial compensable evaluation for 
residuals of a fracture of the left ankle is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

